Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 01/13/2022.
Priority
This application, filed 08/28/2019, Pub. No. US 2020/0072844 A1, published 03/05/2020, claims benefit of US Provisional application No. 62/724,700, filed 08/30/2018.
Status of Claims
Claims 1-9 and 11-21 are currently pending.  Claims 1-11 have been originally pending and subject to election/restriction requirement mailed 05/28/2021.  Claims 1, 3 and 4 have been amended; Claim 10 has been cancelled; and new Claims 12-21 have been added, as set forth in Applicant’s amendment filed 01/13/2022.  Claims 5-9, 11, 13 and 15-21 are withdrawn from further consideration.  Claims 1-4, 12 and 14 are examined.
Election/Restriction
The newly added Claims 13 and 15-21 do not encompass the elected species (a) an anti-protein Z antibody; and (b) protein Z as a ligand.  
Accordingly, Claims 13 and 15-21, along with Claims 5-9 and 11, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 07/27/2021.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejection of Claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment of the claims.
II.	The rejection of Claims 1-3 under 35 U.S.C. 102(a)(1) as anticipated by Pollastrini et al., “Field flow fractionation for assessing neonatal Fc receptor and Fcγ receptor binding to monoclonal antibodies in solution,” Anal. Biochem., 2011, vol. 414, issue 1, pp. 88-98, is withdrawn in view of Applicant’s amendment of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pollastrini et al., “Field flow fractionation for assessing neonatal Fc receptor and Fcγ receptor binding to monoclonal antibodies in solution,” Anal. Biochem., 2011, vol. Wang et al., “Monoclonal antibody pharmacokinetics and pharmacodynamics,” Clin. Pharmacol. Ther., 2008, vol. 84, No 5, pp. 548-558; Favuzza et al., “Structure of the malaria vaccine candidate antigen CyRPA and its complex with a parasite invasion inhibitory antibody,” eLife, 2017; 6: e20383, pp.1-21 (PTO-892 mailed 08/17/2021); and Mack et al., “A small bispecific antibody construct expressed as a functional single-chain molecule with high tumor cell cytotoxicity,” PNAS, 1995, vol. 92, No 15, pp. 7021-7025 (PTO-892 mailed 08/17/2021).
This rejection is modified from the previous Office action by adding the Wang et al. reference to address Applicant's amendment of the claims.

Claims 1-4, 12 and 14, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    369
    1095
    media_image1.png
    Greyscale




Pollastrini et al., throughout the publication and, for example, at pages 88, 89, 92 and 93, teach a method for assessing the stoichiometry and size distribution of protein complexes in a sample, comprising fractionating the sample by asymmetrical flow field flow fractionation (A4F) and determining the molar mass, stoichiometry, and size distribution of the protein complexes in the sample using Multi-Angle Laser Light Scattering (MALlS), wherein the heterogeneous complexes consist of heterogeneous antibody:ligand complexes, wherein the ligand is a soluble ligand and the antibody is a monoclonal antibody: 

    PNG
    media_image2.png
    410
    910
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    167
    576
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    252
    564
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    167
    564
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    254
    565
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    187
    649
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    215
    650
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    133
    644
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    344
    642
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    467
    646
    media_image11.png
    Greyscale

Emphasis added.


It is common knowledge that since all commercial light scattering instrumentation use laser sources, the need to mention the light source (MALLS) has been dropped and the term MALS is used throughout the art:

    PNG
    media_image12.png
    181
    1039
    media_image12.png
    Greyscale



Although Pollastrini et al. teach A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the protein complexes, wherein the heterogeneous complexes consist of heterogeneous antibody:ligand complexes, wherein the ligand is a soluble ligand and the antibody is a monoclonal antibody, this reference does not teach:
(1)	the heterogeneous antibody:ligand complexes comprising more than one antibody bound to the ligand, as recited in the amended Claim 1; 
(2)	the ligand to be an antigen, which is implied by the elected species (a) an 
anti-protein Z antibody, and (b) protein Z as a ligand; and the antibody to be a bispecific antibody, as recited in Claim 4.

With regard to (1), Wang et al., throughout the publication and, for example, in bridging paragraph at pages 551 and 552, teach that certain soluble substances, particularly multimeric substances with several repeated epitopes, may bind with two or more antibodies, leading to the formation of large complexes that may be rapidly eliminated by phagocytosis.  Wang et al. further teach that although the majority of marketed antibodies demonstrate dose-dependent elimination consistent with target-mediated elimination, where clearance decreases as a function of dose (e.g., trastuzumab, rituximab, gemtuzumab, and panitumumab), elimination of large immune complexes may explain, in part, the nonlinear elimination kinetics of omalizumab and denosumab, which are thought to interact with soluble targets (IgE and receptor activator of nuclear factor-κB ligand).   
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous protein complexes, wherein the heterogeneous protein complexes consist of heterogeneous antibody:ligand complexes comprising more than one antibody bound to the ligand.
One of ordinary skill in the art would have been motivated to have made and used A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous protein complexes, wherein the heterogeneous protein complexes consist of heterogeneous antibody:ligand complexes comprising more than one antibody bound to the ligand, because it would be desirable to employ A4F-MALS technology for evaluating the pharmacokinetics and effector functions of therapeutic monoclonal antibodies.  As taught by Wang et al., certain soluble substances, particularly multimeric substances with several repeated epitopes, may bind with two or more antibodies, leading to the formation of large complexes that may be rapidly eliminated by phagocytosis.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous protein complexes, wherein the heterogeneous protein complexes consist of heterogeneous antibody:ligand complexes comprising more than one antibody bound to the ligand, because the use of A4F-MALS technology for determining the molar mass, stoichiometry, and size distribution of the protein complexes, wherein the heterogeneous complexes consist of heterogeneous antibody:ligand complexes, was known in the art, as taught by Pollastrini et al. 

With regard to (2), Favuzza et al., throughout the publication and, for example, in Abstract, teach importance of characterization of the antigen epitope recognition by antibodies for facilitation of drug design.  At page 14, Favuzza et al. teach A4F-MALS for assessing the complex of malaria vaccine candidate antigen Plasmodium falciparum Cysteine-Rich Protective Antigen (PfCyRPA) with the antigen-binding fragment of a parasite growth inhibitory antibody Fab of mAb c12:

    PNG
    media_image13.png
    210
    1171
    media_image13.png
    Greyscale

Emphasis added.

With regard to (2), Mack et al., throughout the publication and, for example, in Abstract, teach construction of a bispecific single-chain antibody derivative consisting of two different single-chain Fv fragments joined through a Gly-Ser linker; one specificity of the two Fv fragments is directed against the CD3 antigen of human T cells and the other is directed against the epithelial 17-1A antigen.  In Abstract, Mack et al. further teach that, as bispecific antibodies have already been shown to be effective in vivo in experimental tumor systems as well as in phase-one clinical trials, the small CD3/17-1A-bispecific antibody may be more efficacious than intact antibodies against minimal residual cancer cells. 
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the protein complexes, wherein the heterogeneous complexes consist of heterogeneous antibody:ligand complexes, wherein the ligand is a soluble ligand and the antibody is a bispecific antibody.
One of ordinary skill in the art would have been motivated to have made and used A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the protein complexes, wherein the heterogeneous complexes consist of heterogeneous antibody:ligand complexes, wherein the ligand is a soluble ligand and the antibody is a bispecific antibody, because it would be desirable to employ A4F-MALS technology in the further studies of assessing the efficacy of the bispecific antibody as a potential drug candidate.  As taught by Mack et al., bispecific antibodies have already been shown to be effective in vivo in experimental tumor systems as well as in phase-one clinical trials.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the protein complexes, wherein the heterogeneous complexes consist of heterogeneous antibody:ligand complexes, wherein the ligand is a soluble ligand and the antibody is a bispecific antibody, because the use of A4F-MALS technology for determining the molar mass, stoichiometry, and size distribution of the protein complexes, wherein the heterogeneous complexes consist of heterogeneous antibody:ligand complexes, was known in the art, as taught by Pollastrini et al. and Favuzza et al.

Regarding A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the protein complexes consisting of heterogeneous antibody:ligand complexes, wherein the antibody is the elected species (a) an anti-protein Z antibody, and the ligand is the elected species (b) protein Z, as evidenced by Customer Reviews Section found in a printout retrieved from https://www.bosterbio.com/anti-protein-z-antibody-a06491-boster.html on 08/11/2021 (PTO-892 mailed 08/17/2021), an anti-protein Z antibody was commercially available prior to 06/18/2014:

    PNG
    media_image14.png
    767
    1218
    media_image14.png
    Greyscale


Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the protein complexes, wherein the heterogeneous complexes consist of heterogeneous antibody:ligand complexes, wherein the antibody is an anti-protein Z antibody, and the ligand is protein Z, because it would be desirable to employ A4F-MALS technology, which is a powerful tool for the characterization of biomacromolecules in assessing the binding efficacy of the commercially available anti-protein Z antibody:

    PNG
    media_image15.png
    690
    2199
    media_image15.png
    Greyscale



One of ordinary skill in the art would have had a reasonable expectation of success in making and using A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the protein complexes, wherein the heterogeneous complexes consist of heterogeneous antibody:ligand complexes, wherein the antibody is an anti-protein Z antibody, and the ligand is protein Z, because the use of A4F-MALS technology for determining the molar mass, stoichiometry, and size distribution of the protein complexes, wherein the heterogeneous complexes consist of heterogeneous antibody:ligand complexes, was known in the art, as taught by Pollastrini et al. and Favuzza et al.

Regarding A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the protein complexes consisting of heterogeneous antibody:ligand complexes, wherein the antibody is an anti-protein Z bispecific antibody and the ligand is protein Z, no prior art was found.

Response to Arguments
Applicant's arguments filed 01/13/2022 with respect to the 103 rejection have been fully considered but they are not persuasive. 
At pages 7-8 of Remarks, Applicant argues that: 

    PNG
    media_image16.png
    175
    1085
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    271
    1088
    media_image17.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, Applicant misconstrues the cited references as evaluating only homogeneous antibody:ligand complexes.  In fact, Pollastrini et al. expressly teach evaluation of the heterogeneous complexes consisting of heterogeneous antibody:ligand complexes, wherein the ligand is a soluble ligand and the antibody is a monoclonal antibody.  See, for example, Pollastrini et al.’s Abstract reproduced at page 5 above.  As to Favuzza et al., evaluating of heterogeneous complexes is implied by teaching that “Complex-containing fractions were pooled and analyzed for homogeneity by asymmetric flow field-flow fractionation with static multi-angle light scattering (SEC/AF4-MALS).”
Second, this rejection is modified from the previous Office action by adding the Wang et al. reference to address Applicant's amendment of the claims.  As indicated above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous protein complexes, wherein the heterogeneous protein complexes consist of heterogeneous antibody:ligand complexes comprising more than one antibody bound to the ligand because it would be desirable to employ A4F-MALS technology for evaluating the pharmacokinetics and effector functions of therapeutic monoclonal antibodies.  As taught by Wang et al., certain soluble substances, particularly multimeric substances with several repeated epitopes, may bind with two or more antibodies, leading to the formation of large complexes that may be rapidly eliminated by phagocytosis.
Accordingly, the 103 rejection of the claims is maintained.

Conclusion
No claims are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641